—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Nassau County (McCarty, J.), entered April 27, 1999, which granted the defendant’s motion for summary judgment dismissing the com*367plaint, and (2) a judgment of the same court, dated May 25, 1999, entered thereon.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. In response to the defendant’s prima facie showing of its entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact as to whether the accident was proximately caused by any of the alleged defects in the subject walkway (see, CPLR 3212 [b]; Weathers v Grix, 273 AD2d 463; Plotsker v Whitey Ford’s Grand Slam, 263 AD2d 534, 535; Rubin v Hicksville Union Free School Dist., 247 AD2d 601, 602-603). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.